Citation Nr: 1035798	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a higher (compensable) initial evaluation, for the 
period from September 22, 2007, for disc herniation L5-S1 with 
multi-level degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, evaluated the Veteran's low 
back disability as noncompensable (0 percent), effective for the 
initial rating period from September 22, 2007.  

By way of procedural history, in this case, a March 2007 rating 
decision granted service connection for the low back disability, 
and assigned an initial disability rating of 10 percent, 
effective from September 11, 2006.  In a statement received in 
March 2007, the Veteran expressed disagreement with the initial 
disability rating.  An August 2007 rating decision assigned a 
temporary total (100 percent) rating for convalescence for the 
period from March 20, 2007, and a 10 percent rating for the 
period from July 1, 2007.  In the September 2007 rating decision 
on appeal, the RO assigned a noncompensable (0 percent) 
disability rating for the initial rating period from September 
22, 2007, to which the Veteran expressed disagreement in December 
2007.  A June 2008 statement of the case focused the issue on the 
noncompensable rating period from September 22, 2007.  The 
Veteran's substantive appeal limited the disagreement to the 
rating period from September 22, 2007 for which a 0 percent 
rating was assigned.  At the May 2010 Board personal hearing, the 
Veteran and his representative further clarified that the only 
aspect of the initial rating on appeal was the rating period from 
September 22, 2007.

In May 2010, the Veteran testified at a hearing before the Board 
in St. Petersburg, Florida (Travel Board hearing).  A transcript 
of that hearing is of record.

Throughout the record, the Veteran has claimed that a service-
connected testicle disorder was related to his back disability.  
During the pendency of this appeal, the Veteran requested an 
increased rating for the testicle disorder and, in May 2010, the 
RO issued a rating decision denying his claim for increase.  As 
the Veteran has not filed a Notice of Disagreement and 
Substantive Appeal to the Board regarding this decision, the 
issue of increased rating for testicle disorder is not in 
appellate status and is not before the Board.  If the Veteran 
wishes to file a Notice of Disagreement regarding the May 2010 
rating decision denial of an increased rating for testicle 
disability, he must file it within the required timeframe.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before 
the issue on appeal is ripe for adjudication upon the merits.  38 
C.F.R. § 19.9 (2009).  There are outstanding treatment records 
that have not been incorporated with the claims file.  During the 
May 2010 Board personal hearing, the Veteran testified that, 
during the pendency of this appeal, he sought treatment from Guy 
Temple, a chiropractor.  (Hearing Transcript, page 6).  The 
record of evidence does not contain any treatment records from 
Mr. Temple's office.  

Moreover, the Veteran and his wife both indicated that he 
underwent various procedures to relieve back pain during the 
pendency of this appeal, to include steroid injections, with one 
such performed at a facility in Orlando.  (Hearing Transcript, 
pages 11-12).  In a March 2010 VA treatment record, written by 
Dr. Mark S. Greenberg, a neurosurgeon practicing at the Tampa VA 
Medical Center (VAMC) the examiner noted that the Veteran had an 
injection procedure performed on February 10, 2010.  However, the 
claims file not contain any treatment records written at the time 
of the February 2010 procedure.  

Also, in the March 2010 VA treatment record, Dr. Greenberg noted 
having seen the Veteran on April 28, 2008 and having reviewed his 
notes from that meeting.  The claims file does not contain any 
contemporaneous records of that meeting.  The Board notes that 
these records are important as, in a May 2008 VA treatment record 
and a July 2008 statement, the Veteran indicated that statements 
made by 
Dr. Greenburg at the April 2008 meeting supported his claim for 
an increased rating.  

Finally, at the Board personal hearing, the Veteran stated that 
examiners at various locations were treating his back disorder.  
Specifically, the Veteran indicated receiving treatment at the 
Tampa VAMC, the Orlando VAMC, the Orlando Regional Medical 
Center, and an unnamed pain clinic.  (Hearing Transcript, pages 
6-7).  As all pertinent records are not currently included in the 
record of evidence, the AMC/RO should obtain and associate with 
the claims file all pertinent evidence relating to the evaluation 
or treatment of the Veteran's back disability, to include any and 
all VA treatment records from the VA medical facilities in Tampa 
and Orlando, and any records from the unnamed pain clinic, and 
the Orlando Regional Medical Center, dated since July 1, 2007, 
the date of the end of the Veteran's period of recuperation from 
back surgery.  See 38 U.S.C.A. § 5103A(b)(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c).

The Veteran was last provided a VA medical examination in 
September 2007 to determine the current symptomatology related to 
his service-connected low back disability.  At the September 2007 
VA examination, the examiner found that the Veteran's back 
disability was not manifested by limitation of motion caused by 
pain or other symptomatology, to include back spasms.  At the May 
2010 Board personal hearing, the Veteran testified that he 
experienced pain upon motion of the back and back spasms.  
(Hearing Transcript, pages 6-8).  The Veteran's wife also 
indicated that the severity of his back pain was so great that he 
underwent steroid injections for relief.  As noted above, VA 
treatment records confirm that the Veteran underwent steroid 
injection treatment in April 2010.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also 38 C.F.R. 
§ 3.327 (2009).  For these reasons, the Board finds that the 
Veteran should be provided with an additional VA examination 
performed by a qualified examiner other than the September 2007 
VA examiner.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his lumbosacral spine disorder 
since July 1, 2007, to include Guy Temple, 
the unnamed pain clinic, and the Orlando 
Regional Medical Center.  After securing the 
necessary releases, the AMC/RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant.  At a 
minimum, the AMC/RO should attempt to acquire 
all VA treatment records from VA medical 
facilities in Tampa and Orlando denoting 
treatment since July 1, 2007, including the 
records involving a meeting between the 
Veteran and 
Dr. Mark Greenberg on April 28, 2008, and the 
steroid injection treatment performed on 
February 10, 2010.  

2.  After the above development is 
accomplished, the AMC/RO should provide the 
Veteran with a VA orthopedic or joints 
examination to determine the current severity 
of his service-connected low back disability.  
The relevant documents in the claims file 
should be sent to the VA examiner for his or 
her review.  This examination should be 
performed by an examiner other than the 
author of the September 2007 VA medical 
examination report.  

The examiner should provide complete results 
of range of motion testing and indicate 
whether the Veteran has any additional loss 
of function due to pain, weakened movement, 
excess fatigability, incoordination, or any 
other symptom or sign associated with his 
service-connected back disability, to include 
during instances of flare-up. 

3.  Following the completion of the requested 
actions, the AMC/RO should then re-adjudicate 
the Veteran's claim for a higher 
(compensable) initial rating for service-
connected back disability.  In doing so, the 
AMC/RO should consider all evidence.  If the 
benefits on appeal remain denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case, 
and should be afforded an applicable 
opportunity to respond.  Thereafter, the case 
should be returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


